





CITATION: Royal Bank of Canada v. Lukezic, 2011 ONCA
      314





DATE: 20110420



DOCKET: C52487



COURT OF APPEAL FOR ONTARIO



Goudge, Gillese and Watt JJ.A.



BETWEEN



Royal Bank of Canada



Respondent



and



James Joseph Lukezic, Walker Hall Winery Ltd., Lukezic
          Group Ltd. and Walker Hall Group Ltd.



Appellant



James Joseph Lukezic, acting in person



Milton A. Davis, for the respondent



Robert J. Van Kessell, for BDO Canada Limited, the receiver



Heard: April 19, 2011



On appeal from the judgment of Justice Geoffrey B. Morawetz of
          the Superior Court of Justice dated July 30, 2010.



APPEAL BOOK ENDORSEMENT



[1]

In our view, Morawetz J. accorded the appellant a very full and fair
    hearing. He could find no basis on the material before him to conclude that the
    appellants consent to the receivership order was obtained through fraud. Nor
    was there evidence, at least before him, of the consent being conditioned on an
    advance of $150,000, although that issue may well be the subject of the
    appellants action against his former lawyer. We can see no basis for
    interfering with these findings and as a consequence the appeal must be
    dismissed. Costs to the Bank of $3,000 and to the receiver of $500.


